Citation Nr: 0843765	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  04-22 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include depression, anxiety, psychosis, and 
substance abuse.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
December 1974.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

1.  A February 2003 rating decision denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Evidence associated with the claims file since the 
February 2003 rating decision is not material and does not 
raise a reasonable possibility of substantiating the issue of 
entitlement to service connection for PTSD.

3.  The medical evidence of record does not show that the 
veteran has a current diagnosis of a psychiatric disorder, to 
include depression, anxiety, psychosis, and substance abuse, 
that is related to military service.


CONCLUSIONS OF LAW

1.  The evidence received since the February 2003 rating 
decision is not new and material, and therefore, the claim of 
entitlement to service connection for PTSD is not reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


2.  A psychiatric disorder, to include depression, anxiety, 
psychosis, and substance abuse, was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in September 2003 satisfied the 
duty to notify provisions.  Additional letters were also 
provided to the veteran in February 2005 and July 2005, after 
which the claims were readjudicated, and again in December 
2005 and March 2006.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The veteran's service medical records, 
VA medical treatment records, and indicated private medical 
records have been obtained.  VA examinations have not been 
accorded the veteran in regard to his psychiatric disorder 
claim, because there is no competent medical evidence that 
this disability was incurred in active duty service.  In 
regard to the PTSD claim, VA is not required to provide such 
an examination for a claim to reopen a finally decided 
decision.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.



New and Material PTSD

An unappealed rating decision in February 2003 denied the 
veteran's claim of entitlement to service connection for PTSD 
on the basis that evidence did not corroborate the veteran's 
claimed stressors.  The relevant evidence of record at the 
time of the February 2003 rating decision consisted of the 
veteran's service medical records, service personnel records, 
and VA medical treatment records dated from October 1997 to 
January 2003.

The veteran did not file a notice of disagreement after the 
February 2003 rating decision.  Therefore, the February 
rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Although the RO adjudicated the claim on a direct basis in an 
April 2004 statement of the case, this decision is not 
binding on the Board.  The Board must first decide whether 
evidence has been received that is both new and material to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Consequently, the Board will adjudicate the 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.

In August 2003, a claim to reopen the issue of entitlement to 
service connection for PTSD was received.  Evidence of record 
received since the February 2003 rating decision includes a 
March 1997 private medical report, VA medical records dated 
from September 1997 to April 2007, statements from a friend 
of the veteran dated in March 2003 and February 2007, 
stressor statements from the veteran dated in September 2005 
and December 2005, and transcripts of hearings before the 
Board dated in May 2007 and October 2008.  With the exception 
of the VA medical records dated between October 1997 and 
January 2003, all of the evidence received since the February 
2003 rating decision is "new" in that it was not of record 
at the time of the February 2003 decision.

However, none of the new evidence is material, as it does not 
corroborate an in-service stressor which has been medically 
linked to a diagnosis of PTSD.  While the veteran has listed 
numerous in-service complaints, he has only identified 1 
incident which involved actual or threatened death or serious 
injury.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM 
THE DSM-IV, 209 (1994).  This incident involved the veteran 
being thrown into a pool despite being unable to swim.  The 
new evidence includes multiple references to this event, 
however they are all either provided directly by the veteran 
or are in medical histories which are based on his 
statements.  As the veteran's claimed stressor is not related 
to combat, his testimony alone is not sufficient to establish 
its occurrence and it must be corroborated by credible 
supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 
1, 6 (1998).

The only new stressor evidence of record which is not based 
on the veteran's own statements are the March 2003 and 
February 2007 letters from a friend of the veteran.  While 
both of these letters discuss some aspects of the veteran's 
period of service, they do not ever mention the pool incident 
in any manner.  As such, there is no new credible evidence of 
an in-service stressor which has been medically linked to a 
diagnosis of PTSD.  Accordingly, the evidence received since 
the February 2003 rating decision does not raise a reasonable 
possibility of substantiating the veteran's claim.

Since the additional evidence received since the February 
2003 rating decision is not material and does not raise a 
reasonable possibility of substantiating the veteran's claim, 
it does not constitute new and material evidence sufficient 
to reopen the veteran's claim of entitlement to service 
connection for PTSD.  As new and material evidence to reopen 
the finally disallowed claim has not been submitted, the 
benefit of the doubt doctrine is not for application.  Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection Psychiatric Disorder, Other Than PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service personnel records include numerous 
reports of improper behavior and disciplinary problems.  The 
veteran entered military service on September 9, 1974.  
Within the first week, he had been disciplined 4 times, 
including twice for a belligerent attitude and once for 
failure to "do the simplest task without [direct] 
supervision."  The records show that the veteran's failure 
to comply with orders and regulations of military service 
continued on an almost daily basis, including belligerence, 
failing hygiene inspections, antagonizing drill instructors, 
and talking back when given orders.  In fact, the veteran's 
violations were so numerous that his drill instructors wrote 
up complaints about him on 29 separate days out of a total 
military career of 107 days.  The drill instructor's 
complaints were accompanied by 10 separate comments on the 
veteran's problems by the company commanders.


On September 19, 1974, only 10 days after entering military 
service, the senior drill instructor stated that the 
veteran's "conduct has been on a continual decline.  When 
told to do the simplest task or anything that does not agree 
with him he become[s] openly belligerent.  Until this 
[private] become[s] motivated it is a pointless waste of time 
to try and train him any further."  The veteran was assigned 
to a "Motivation" Platoon for the next 4 days.

A September 22, 1974 service report stated that the veteran 
had

shown considerable improvement both in 
motivation and desire.  When he first 
arrived he got belligerent with [a 
Gunnery Sergeant], would only sound off 
in a conversational tone of voice and 
stopped whenever he wanted while doing 
[physical training] on pick-up.  Now he 
sounds off, works hard and completes any 
task assigned with minimal supervision.

A September 23, 1974 service records stated that the veteran 
has spent 5 days in the Motivation Platoon.  The Motivation 
Platoon senior drill instructor stated that when the veteran

first arrived, he was belligerent and 
displayed a negative [and] completely 
uncooperative attitude: but he has made a 
complete 180 [degree] turn since then.  
Now he sounds off, works hard and 
completes any task assigned with minimal 
supervision.  He expresses a sincere 
desire to become a Marine and with close 
supervision he should have no further 
problems.

On November 19, the veteran was notified that he was 
considered to be deficient in training due to apathy, such as 
defective attitude and inability to expend effort 
constructively, by his company commander.  The veteran signed 
an acknowledgment of this deficiency.  On the same day, the 
senior drill instructor wrote that the veteran was caught 
smoking in the restroom 2 days before and made threats 
against one of the soldiers who caught him.  The drill 
instructor stated that the veteran "has been nothing but 
trouble eve[r] since he has been in this [platoon]."  The 
company commander concurred, stating that the veteran "has 
been trying to slide through recruit training.  He originally 
came back from [the Motivation Platoon] and appeared to be 
well motivated, but he started slid[ing] down hill fast.  He 
is now convinced that he can just get over on all personnel 
and do as he pleases. . . . On one occasion he falsified a 
sick bay chit."

A November 22, 1974 service record noted that the veteran

has a family problem that may corrupt a 
good measure [of] confidence, efforts, 
and state of mind. . . . [the veteran] 
has spent time in [the Motivation 
Platoon] so he may have kn[own] the ropes 
but he's been pretty much a model 
recruit. . . . does have some personal 
problems either real or imagined.

In a December 8, 1974 service record stated that the veteran 
had

a defective character (passive 
aggressive). . . . His present attitude, 
and one which appears set in concrete, is 
that he will go to nearly any measure 
possible to avoid training in this series 
because 'I should have graduated with my 
old series.'  He is belligerent in his 
activities and it is felt that he is 
using sick call to whatever advantage he 
is able.  He is an inveterate liar who 
will not change.

In a December 11, 1974 service report, the 
veteran's commanding officer stated that the 
veteran

has shown traces of malingering when work 
has to be done.  He has had problems with 
previous platoons that resulted in 
[assignment to motivation and 
disciplinary platoons].  Since his 
arrival with his present platoon he has 
been demotivated and has shown poor 
attitude.  When counseled he puts on a 
good appearance and seems sincere.  
However, those who work close to him 
describe him as an individual who tries 
to look good when observed but when not 
observed completely lacks self 
discipline.

A December 16, 1974 service report stated that the veteran 
was

fawning and manipulative and lacks the 
basic individual honesty requisite for 
unit integrity in [Fleet Marine Force] 
units.  When counse[l]ed, he demonstrates 
a sincere attitude, however those who 
work close to him describe him as one who 
looks good when observed but when not, 
completely lacks self-discipline.  His 
performance has been highli[gh]ted on too 
many occasion[s] by 
passive-aggressive/belligerent episodes, 
malingering and over-use of minor 
maladies which are highly irritating.  
[The veteran] considers that all his 
difficulties lie with unsympathetic Drill 
Instructors and fellow recruits who are 
trying to "set him up".  However . . . 
his furtive and argumentative personality 
will conflict with proper order and 
discipline in future assigned units.  
Accordingly, it is recommended that he be 
separated from training with a General 
Discharge for a Defective Attitude.

A December 19, 1974 Depot Aptitude Board recommended that the 
veteran be given a general discharge by reason of a defective 
attitude which existed prior to enlisted "and would have 
been difficulty to detect by the Recruiting Station/Medical 
Examining Facility prior to enlistment."  The signing member 
stated the veteran

has no desire now to be a Marine.  He has 
family problems and, if returned to 
training or graduated, would be a risk 
for [Unauthorized Absence] or desertion.  
He states that his drill instructors in 
both platoons he trained in were biased 
against him.  Board members concur with a 
finding of defective attitude based upon 
interview - primarily based on tone of 
voice and facial mannerisms.

After separation from military service, an August 1997 VA 
outpatient mental health noted stated that the veteran 
complained of depression with his last use of alcohol and 
cocaine 2 days before.  After mental status examination, the 
assessments were alcohol dependence, cocaine dependence, and 
dysphoria/malaise "consistence with abstinence 
syndrome/early recovery."  The medical evidence of record 
shows that numerous psychiatric disorders have been 
consistently diagnosed since August 1997.

An October 1997 VA psychiatric evaluation stated that the 
veteran underwent psychiatric counseling as a teenager prior 
to military service due to "some behavior and conduct 
problem[s]."  The veteran reported that during military 
service "he was upset, nervous, his grandmother was dying 
and he could not concentrate his mind.  He was also having 
trouble with his girl friend at that time."  The veteran 
reported that during military service

he was seen by a military psychiatrist 
because he was nervous, upset, depressed 
and could not concentrate.  He constantly 
felt tense, confused, not able to keep up 
with what was going on around him.  He 
was not able to focus his mind, suffering 
insomnia and bad dreams with crying 
spells.  Subsequently he was discharged 
as his condition was no longer suitable 
and fit for military service.

The veteran reported that he continued to have difficulty 
with domestic issues after separation from military service 
and was unable to hold a job.  He reported soon after leaving 
military service, "he resorted to excessive drinking" and 
"cocaine on and off" with the last use several months 
before.

A subsequent October 1997 VA medical report gave diagnoses of 
alcohol intoxication, alcohol withdrawal, alcohol abuse, mood 
disorder secondary to alcohol, and personality disorder, not 
otherwise specified, with anti-social traits.

The veteran reported that when he was in school prior to 
military service, "he was defiant and disobedient and 
subsequently dropped out in the 8th grade due to his conflict 
with the police and conduct disorder."  The veteran stated 
that his head was injured in a car accident several years 
before.  He reported numerous hospitalizations for 
depression, headaches, "acting out behavior," and 
alcoholism.  After mental status examination, the diagnoses 
were depressive disorder due to head injury, history of 
alcohol dependency, and history of substance abuse, cocaine, 
marijuana.

An October 1998 VA medical report stated that the veteran's 
coping problems were tied to his legal and social problems.  
After mental status examination, the diagnoses were alcohol 
dependence, dysthymia, and rule out substance dependent mood 
disorder.

A July 1999 VA substance abuse report gave diagnoses of 
alcohol dependence, nicotine dependence, and depressive 
disorder not otherwise specified.  The veteran reported "a 
history of depression dating back to approximately four years 
ago."

In an August 1999 VA medical report, the veteran stated that 
he was the "only surviving member of his family which has 
left him very depressed."

In a November 1999 VA medical report, the veteran stated that 
"his loneliness coupled with drug cravings as well as losing 
interest in normal daily activities and feelings of 
hopelessness have created a sense of depression.

In a September 2000 VA general medical examination report, 
the veteran complained of depression for the previous 2 
years.

A February 2004 VA medical report gave diagnoses of substance 
induced mood disorder, rule out dementia, history of 
polysubstance abuse, alcohol dependence in remission, and 
history of depressive disorder, not otherwise specified.

The competent medical evidence of record does not show that 
the veteran has a current diagnosis of a psychiatric disorder 
that is related to military service.  The veteran's service 
medical records are negative for any complaints or diagnosis 
of a psychiatric disorder.  The veteran's service records are 
replete with incidents of abnormal behavior, including 
multiple reports analogous to personality disorders.  
However, all of these reports are in the form of service 
personnel records written by military personnel who were not 
medical experts.  Accordingly, they are not competent as 
medical evidence of a psychiatric disorder.  Furthermore, 
even if they were competent as medical evidence, at most they 
show only that the veteran had a personality disorder during 
military service.  Personality disorders are not diseases or 
injuries for VA purposes.  38 C.F.R. § 4.127 (2008).  In 
addition, the general picture provided by the veteran's 
service personnel records is one of poor discipline and 
failure to conform to military standards, not a psychiatric 
disorder.  Accordingly, the veteran's service medical records 
and service personnel records do not show any in-service 
complaints or diagnoses of a psychiatric disorder.

While the veteran has current diagnoses of multiple 
psychiatric disorders, there is no medical evidence of record 
that they were diagnosed prior to August 1997.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  In addition, there is no competent 
medical evidence of record that relates a psychiatric 
disorder to military service.

The record includes numerous psychiatric and mental health 
reports, many of which review the veteran's reported history, 
include a mental status examination, and provide diagnoses.  
However, none of these medical records relates any of the 
veteran's currently diagnosed psychiatric disorders to 
military service.  The vast majority of the medical records 
simply give diagnoses of disorders with no comment at all on 
their etiology.  Of those reports that do make etiological 
comments, they either relate the veteran's psychiatric 
disorder to a period well after separation from military 
service, such as the July 1999 VA substance abuse report, or 
to the veteran's extensive history of drug and alcohol abuse, 
such as the October 1997 VA medical report, the October 1998 
VA medical report, and the February 2004 VA medical report.  
While several medical reports discuss a relationship between 
the veteran's PTSD and his military service, as noted above 
the veteran's PTSD claim has not been reopened and therefore 
this disorder is not for consideration on the separate issue 
of entitlement to service connection for a psychiatric 
disorder.  Finally, while the veteran variously reports that 
his alcohol and drug abuse began after, and as a result of, 
his military service, compensation is not warranted for any 
disability that resulted from the abuse of alcohol or drugs.  
38 U.S.C.A. §§ 105, 1110 (West 2002). 

The veteran's statements alone are not sufficient to prove 
that any of his currently diagnosed psychiatric disorders are 
related to military service.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As he is 
not a physician, the veteran is not competent to make a 
determination that any of his currently diagnosed psychiatric 
disorders are related to military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, there is no competent 
medical evidence of record that any of the veteran's 
currently diagnosed psychiatric disorders are related to 
military service.  As such, service connection for a 
psychiatric disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence of record that any of the veteran's 
currently diagnosed psychiatric disorders are related to 
military service, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for PTSD is denied.

Service connection for a psychiatric disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


